            Case 1:18-cr-00032-DLF Document 93 Filed 01/22/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                          CRIMINAL NUMBER:
               v.
                                                          1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


 DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S RENEWED
    MOTION FOR DISCOVERY REGARDING SELECTIVE PROSECUTION

       Defendant Concord Management and Consulting LLC (“Defendant” or “Concord”), by

and through undersigned counsel, respectfully submits this renewed motion and memorandum of

points of law and authorities seeking discovery on the issue of selective prosecution.

       I.      Introduction

       On October 15, 2018, the Court denied Concord’s Motion for Discovery Regarding

Selective Prosecution. Transcript of Oct. 15, 2018 Hearing (Dkt. 67) at 71. As part of this

denial the Court stated in relevant part, “I don’t see how you can say newspaper articles are some

evidence at this point.” Id. at 68:15-16. Now there is evidence beyond newspaper articles,

specifically a declination letter dated January 15, 2019, from the United States Department of

Justice (“DOJ”) National Security Division to Skadden, Arps, Slate, Meagher & Flom

(“Skadden”), indicating that Skadden admitted that it made “false and misleading oral and

written statements” to DOJ’s Foreign Agent Registration Act Unit (“FARA Unit”) causing the

FARA Unit to conclude incorrectly that Skadden did not have to register as an agent of the

Government of Ukraine (“GoU”). Exhibit 1, Letter from U.S. Dep’t of Justice to Skadden




                                                1
             Case 1:18-cr-00032-DLF Document 93 Filed 01/22/19 Page 2 of 5



(“Declination Letter”).1 According to Skadden’s website, it is a law firm with offices in 22

locations globally, including in Moscow, and over 1,700 attorneys that “advises businesses,

financial institutions and government entities around the world on their most complex, high-

profile matters, providing the guidance they need to compete in today’s businesses

environment.” https://www.skadden.com/about/overview.          At least one Skadden partner is a

former Associate General Counsel for the Federal Election Commission who counsels clients on

FARA registration matters. https://www.skadden.com/professionals/g/gross-kenneth-a.

       Contrast Concord, a Russian catering company with no locations or business activity in

the United States. According to the proffered theory of liability in this case, it appears that at a

minimum Skadden violated 18 U.S.C. § 371 (by conspiring to defraud DOJ), and may also have

violated 18 U.S.C. § 1001 (by making material false statements to DOJ). And the difference is

that Skadden agreed to pay over $4.6 million dollars to the United States so as not to be

prosecuted (which is no penalty at all because it simply deprives the firm of its allegedly

unlawfully earned revenue), and Concord stands accused of a crime having not been offered the

purchase declination option.2

       II.      Law

       To obtain discovery on a selective-prosecution claim, a defendant must put forth some

evidence tending to show the existence of the essential elements of a selective prosecution claim,

namely, that (1) the defendant was singled out for prosecution from others similarly situated, and

(2) the prosecution was motivated by a discriminatory purpose. See United States v. Armstrong,

517 U.S. 456, 465, 468-470 (1996); United States v. Palfrey, 499 F. Supp. 2d 34, 39 (D.D.C.

1
  Curiously, the Declination Letter does not cite to any legal provision in any law or statute
through which Skadden is paying a penalty the U.S. Treasury. FARA provides only for criminal
penalties and only upon conviction. See 22 U.S.C. § 618(e).
2
  The prosecutor who signed this agreement with Skadden is the Firewall Counsel in this case.


                                                 2
          Case 1:18-cr-00032-DLF Document 93 Filed 01/22/19 Page 3 of 5



2007). To make out such a claim sufficient to warrant discovery, the defendant must provide

something more than mere speculation or personal conclusions based on anecdotal evidence,

“but the standard necessarily is lower than the ‘clear evidence’ standard required for dismissal of

the indictment.” United States v. Hsia, 24 F. Supp. 2d 33, 49 (D.D.C. 1998), reversed in part

and appeal dismissed, 176 F.3d 517 (D.C. Cir. 1999) (citing Armstrong, 517 U.S. at 470).

       With respect to the first prong, “[a] similarly situated offender is one outside the

protected class who has committed roughly the same crime under roughly the same

circumstances but against whom the law has not been enforced.” United States v. Khanu, 664 F.

Supp. 2d 28, 32 (D.D.C. 2009) (internal quotation marks omitted); see also Armstrong, 517 U.S.

at 469. With respect to the second prong, “[d]iscriminatory purpose implies more than intent as

awareness of consequences. It implies that the decisionmaker [sic] selected or reaffirmed a

particular course of action at least in part because of, not merely in spite of, its adverse effects

upon an identifiable group.”     Wayte v. United States, 470 U.S. 598, 610 (1985) (internal

quotation marks and alterations omitted). Notably, a party seeking discovery on a selective

prosecution claim is not required to produce direct evidence of intent. See United States v.

Washington, 705 F.2d 489, 494-95 (D.C. Cir. 1983) (recognizing that the district court had

ordered discovery on discriminatory intent based on indirect evidence of statistics uniquely in the

government’s possession regarding “how many passport frauds were detected since 1975, how

many detected frauds were prosecuted and how many frauds detected or prosecuted involved [a

particular group]”).

       III.    Argument

       The Appendix to the Declination states that Skadden made numerous material false

statements or omissions orally and in writing to the FARA Unit, including by not limited to, (1)

failing to disclose interactions between Skadden and lobbying and public relations firms working


                                                 3
          Case 1:18-cr-00032-DLF Document 93 Filed 01/22/19 Page 4 of 5



for the GoU (Ex. 3, ¶ 51); falsely stating that Skadden would be paid $12,000 for its work (as

opposed to the actual figure in excess of $4 million) (id. ¶¶ 52, 60); falsely stating when and for

what purpose Skadden disclosed its work product to the media (id. ¶¶ 56, 67); and falsely stating

when Skadden stopped working for the GoU (id. ¶ 69). DOJ explicitly relied on these and other

false statements and omissions to determine that Skadden did not have to register under FARA.

See id. ¶¶ 56, 67-68. According to the Declination, Skadden was aware of the requirements of

FARA. See id. ¶ 16. Skadden’s work in fact influenced global media reporting on an issue that

was of primary importance to GoU. See id. ¶ 45. Though the underlying activity occurred in the

2012 to 2014 time period, even if DOJ had not obtained a tolling agreement there would have

been no statute of limitations bar to prosecution because FARA explicitly provides that failure to

register is a continuing violation. See 22 U.S.C. § 618(e).

       Concord is criminally accused, in part, of defrauding the same DOJ FARA Unit by

allegedly paying for Russian nationals to pretend to be Americans on social media who then

made statements on social media about U.S. social and political issues. See Indictment (Dkt. 1)

at ¶¶ 4, 7, 26, 28, 48. The government says that this play-acting potentially interfered with the

ability of the DOJ FARA to determine whether some unknown person or entity should have

registered under FARA. See Government’s Opposition to Defendant’s Motion to Dismiss (Dkt.

56) at 11-12. Unlike Skadden, Concord is not accused of (1) making material false statements to

the FARA Unit, or (2) making material omissions in communications with the FARA Unit. Nor

does the Indictment contain with any specificity an allegation that Concord was aware of the

existence of FARA or the FARA Unit. As such, Skadden’s admitted conduct is far more direct,

obvious, and egregious than the allegations against Concord—yet Skadden was not prosecuted.




                                                4
          Case 1:18-cr-00032-DLF Document 93 Filed 01/22/19 Page 5 of 5



       IV.     Conclusion

       The disparate treatment by the government of these two matters should compel the Court

to require the government to provide information as to why in two cases—neither of which

involved a voluntary disclosure—one case was indicted and one case was declined, including but

not limited to: (1) whether DOJ considered indicting Skadden; (2) whether Skadden’s status as a

U.S. based legal entity as opposed to a Russian legal entity influenced the decision to decline to

prosecute Skadden; and (3) why Skadden was permitted to purchase a declination.

Dated: January 22, 2019                             Respectfully submitted,

                                                    CONCORD MANAGEMENT AND
                                                    CONSULTING LLC

                                                    By Counsel

                                                    /s/Eric A. Dubelier
                                                    Eric A. Dubelier
                                                    Katherine Seikaly
                                                    Reed Smith LLP
                                                    1301 K Street, N.W.
                                                    Suite 1000 – East Tower
                                                    Washington, D.C. 20005
                                                    202-414-9200 (phone)
                                                    202-414-9299 (fax)
                                                    edubelier@reedsmith.com
                                                    kseikaly@reedsmith.com




                                                5
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 1 of 44




                EXHIBIT 1
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 2 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 3 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 4 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 5 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 6 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 7 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 8 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 9 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 10 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 11 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 12 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 13 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 14 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 15 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 16 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 17 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 18 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 19 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 20 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 21 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 22 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 23 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 24 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 25 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 26 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 27 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 28 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 29 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 30 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 31 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 32 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 33 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 34 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 35 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 36 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 37 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 38 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 39 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 40 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 41 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 42 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 43 of 44
Case 1:18-cr-00032-DLF Document 93-1 Filed 01/22/19 Page 44 of 44
         Case 1:18-cr-00032-DLF Document 93-2 Filed 01/22/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                         CRIMINAL NUMBER:
                v.
                                                         1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

        Defendant.


                                     PROPOSED ORDER

        With the Court having considered Defendant Concord Management and Consulting

LLC’s Renewed Motion for Discovery Regarding Selective Prosecution, and any opposition

thereto, it is hereby

        ORDERED that the motion is GRANTED; and it is

        FURTHER ORDERED that the government shall produce all information that will

corroborate or refute Concord’s claim of selective prosecution.


Date: _______________________                ___________________________________
                                             DABNEY L. FRIEDRICH
                                             United States District Judge
